                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Trisicha Hicks,                                   Case No. 3:18 CV 1658

                       Plaintiff,                  ORDER ADOPTING
                                                   REPORT AND RECOMMENDATION
                -vs-
                                                   JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                       Defendant.




       Plaintiff pro se Trisicha Hicks filed a Complaint against the Commissioner of Social Security

in July 2018 (Doc. 1). Under Local Civil Rule 72.2(b)(1), the Complaint was referred to Magistrate

Judge James Knepp. The Commissioner filed a Motion requesting that this Court dismiss the

Complaint as untimely, or, in the alternative, grant the Commissioner summary judgment (Doc. 12).

After Hicks failed to oppose by the deadline, Judge Knepp extended the deadline to late December

2018 (Doc. 13). Hicks filed an Opposition before the extended deadline (Doc. 14).

       Judge Knepp later issued a Report and Recommendation (R&R), which concludes that this

Court should grant summary judgment for the Commissioner (Doc. 15 at 6). The R&R warns Hicks

that failure to file objections to the R&R within fourteen days “WAIVES the right to appeal the

Magistrate Judge’s recommendation” (id.) (emphasis in original). Hicks has not filed objections, and

the deadline has passed (Non-Doc. Entry 01/29/2019). See Federal Civil Rules 5(b)(2)(C), 6(a)(1),

6(d). “As long as a party was properly informed of the consequences of failing to object [to the
R&R], the party waives subsequent review by the district court and appeal to [the circuit court] if it

fails to file an objection.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

       This Court has reviewed the R&R (Doc. 15) and adopts it in its entirety. Accordingly, for the

reasons explained in the R&R, this Court grants summary judgment for the Commissioner.

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      February 27, 2019




                                                  2
